Mb. Presiding Justice Wall delivered the opinion of the Court. The appellant brought this action on the case against the appellee to recover damages sustained by fire escaping from, a locomotive which fell upon the right of way and spread thence to the premises of appellant. The appellee tendered forty-five dollars and the cost then accrued, but the appellant refused to accept it, and the only question of fact was whether the damages sustained exceeded the sum so tendered. This issue was -found by the jury in favor of the appellee. The appellant claimed that the fire destroyed, among other things, the roots of meadow and pasture grass then growing on his land and a quantity of manure which he had placed upon the land the preceding winter, and as a witness he was permitted to state how much manure had been so placed on the land, what it was worth, how the fire, consumed the surface, including the roots o'f the grass and the unabsorbed manure, and what, in his opinion, was the damage to the meadow and pasture and to the productiveness of the soil. It is complained now that he was not permitted to state his opinion as to how long the beneficial effects of manure will be seen in the quantity of the grass. By the proposed evidence it was sought to enhance the damages, but it is apparent that whatever was fairly to be claimed in this respect was embraced in other statements which he was permitted to make as to: First. The burning of the surface and the destruction of the roots of the grass. Second. The destruction of unabsorbed manure Third. The lessened productiveness of the soil. !No material injury was done to the appellant by this ruling of the court. A witness called by him, Fred Putt, was permitted, without objection, to answer the question and gave his opinion upon the point. Certain witnesses called for appellee were allowed to testify over the objection of appellant that in their opinion the ,useful part of manure which had been spread upon the land the preceding winter, had been absorbed, and what remained to be seen and burned was worthless. This evidence was proper to reduce the damages for what manure was burned and to reduce the claim for injury to the productiveness of the land if, as was claimed, the surface was but slightly affected by the fire. It was not necessary to discuss the evidence more fully or to refer to the wide range of it, taken on both sides. We are satisfied that the whole matter was so thoroughly before the jury that they did not fail to comprehend the merits of the claim set up by the appellant and that no substantial part of the claim was discredited by these rulings of the court. It is urged that by the instructions given for appellee, the damages for which recovery might be had were limited to the time when the tender was made, which was after suit brought; and that speculative and conjectural damages 'were not to be considered, and that thereby the appellant Avas unduly prejudiced. The argument is that a part of the claim was for permanent damage to the productive quality of the soil, which was in some degree prospective in its nature, and that though, 'in a legal sense, the damage was all sustained when the tort was committed, yet the jury might not so understand it, and that the jury should have been given a definition of the terms “speculative” and conjectural.” We think these objections are not well taken. It is to be presumed the jury were not misled in these respects. The instructions were correct in substance and in form. If the appellant feared the jury would misunderstand the instructions he might have requested the court to give others for the purpose of explaining these, but we think they needed no explanation, when considered in connection with those given for appellant, and in view of the scope of the evidence which was admitted to the jury. The question as to damages was one which a jury was peculiarly fitted to try, and we have no doubt they properly disposed of it. The further objection that the judgment is informal as to the right of plaintiff to withdraw the money tendered by the defendant has been obviated by a subsequent order Avhich is sufficiently formal. The judgment is affirmed.